                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 LAWRENCE JAGGON,                            :         CIVIL CASE NO.
     Plaintiff,                              :         3:18-CV-0458 (JCH)
                                             :
        v.                                   :
                                             :
 COMMUNITY HEALTH SERVICES                   :
 INC.,                                       :         NOVEMBER 28, 2018
       Defendant                             :


          RULING ON DEFENDANTS’ MOTION TO DISMISS (DOC. NO. 21)

I.     INTRODUCTION

       The plaintiff, Lawrence Jaggon (“Jaggon”), filed a Complaint against defendant,

Community Health Services (“CHS”), seeking damages and equitable relief pursuant to

Title VII of the Civil Rights Act of 1964, section 2000e-2 of title 42 of the United States

Code, and the common law of Connecticut. See Am. Compl. (Doc. No. 18) ¶ 1. CHS

filed a Motion to Dismiss (“Mot. to Dismiss”) (Doc. No. 21). CHS seeks dismissal of

Counts Three, Four, and Five of the Complaint. For the reasons stated below, the

Motion to Dismiss is granted in part.

II.    STANDARD OF REVIEW

       To withstand a motion to dismiss filed pursuant to Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. The plausibility standard is not a probability requirement; the pleading

must show, not merely allege, that the pleader is entitled to relief. Id. Legal conclusions

and “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” are not entitled to a presumption of truth. Id. However, when

reviewing a motion to dismiss, the court must accept the factual allegations in the

operative complaint as true and draw all reasonable inferences in the non-movant’s

favor. See Graziano v. Pataki, 689 F.3d 110, 114 (2d Cir. 2012).

        If, on a motion to dismiss, “matters outside the pleadings are presented to and

not excluded by the court, the motion must be treated as one for summary judgment

under Rule 56.” Fed. R. Civ. P. 12(d). However, extrinsic evidence that is attached to

the pleadings or incorporated by reference may be considered on a motion to dismiss,

as well as matters of which judicial notice may be taken. See New York Pet Welfare

Ass’n, Inc. v. City of New York, 850 F.3d 79, 86 (2d Cir. 2017).

III.    FACTS1

        Jaggon is a Registered Nurse (“RN”), with 18 years of experience. Am. Compl.

¶ 4. At the time the Complaint was filed, Jaggon, a Jamaican national, was 53. Id.

Defendant CHS is a corporation incorporated pursuant to the laws of the State of

Connecticut. Id. ¶ 7. Jaggon worked at CHS before being terminated on October 21,

2016. Id. ¶ 6. He does not allege how long he was employed by CHS.



        1  The facts are taken from the Complaint. Because many of the facts alleged in the Complaint
relate to Jaggon’s claim under Title VII (Count One), which is not at issue, or are otherwise irrelevant to
the causes of action for which CHS seeks dismissal, the court briefly summarizes the facts. The court
notes that Jaggon has withdrawn Count Two. See Am. Compl. at 18.


                                                      2
      Jaggon alleges that CHS and its agents created a hostile work environment,

punished him for reporting violations of policy and law, subjected him to disparate

treatment based on his race, and wrongfully terminated his employment. See Am.

Compl. ¶¶ 10–17, 25–35; 50–57, 72–75; 79–84, 86–88, 90–93, 104–06, 113–20.

Jaggon further alleges that agents of CHS “published slanderous information” about

Jaggon, specifically by stating that Jaggon was “a problem employee and that his

coworkers should not associate with him.” Id. ¶ 138. Jaggon alleges that the CEO of

CHS, Greg Stanton (“Stanton”) published slanderous information by stating that

Jaggon’s coworkers should “stay away from him.” Id. ¶ 139. Jaggon also alleges that

CHS engaged in “ongoing and outrageous conduct,” causing Jaggon to suffer

sleeplessness and anxiety. Id. ¶¶ 148–50.

IV.   DISCUSSION

      CHS seeks dismissal of Counts Three, Four, and Five. See Mot. to Dismiss at 1.

CHS argues that Count Three must be dismissed because Jaggon failed to allege facts

sufficient to support a claim for defamation. Id. CHS argues Count Four must be

dismissed because it fails to allege unreasonable conduct in the termination process.

Id. CHS argues that Count Five should be dismissed because it does not state a claim

of negligent infliction of emotional distress against CHS. Id. The court addresses each

argument in turn.

      A.     Count Three: Defamation

      In Count Three, Jaggon alleges that CHS is liable for defamation, because its

agents published “slanderous information” about Jaggon, specifically that he was “a


                                            3
problem employee and that his coworkers should not associate with him.” Am. Compl.

¶ 138. Jaggon also alleges that, in one instance, Stanton stated that “coworker[s] of the

Plaintiff should stay away from him.” Id. ¶ 139. CHS argues that Count Three should

be dismissed because the alleged defamatory statements are expressions of opinion,

not statements of fact. Defendant’s Memorandum in Support of Motion to Dismiss

(“Def.’s Mem. in Supp”) (Doc. No. 21-1) at 3. Jaggon responds that the Complaint

alleges sufficient facts to plausibly support a claim of defamation. See Jaggon

Opposition to Motion to Dismiss (“Jaggon Opp.”) (Doc. No. 34) at 4.

       To establish a prima facie case of defamation in Connecticut, the plaintiff must

demonstrate that: “(1) the defendant published a defamatory statement; (2) the

defamatory statement identified the plaintiff to a third person; (3) the defamatory

statement was published to a third person; and (4) the plaintiff's reputation suffered

injury as a result of the statement.” Cweklinsky v. Mobil Chem. Co., 267 Conn. 210,

217 (2004).

       As CHS argues, the Connecticut Supreme Court has established a distinction

between statements of fact and assertions of opinion. “A statement can be defined as

factual if it relates to an event or state of affairs that existed in the past or present and is

capable of being known. . . . An opinion, on the other hand, is a personal comment

about another's conduct, qualifications or character that has some basis in fact.”

Goodrich v. Waterbury Republican-Am., Inc., 188 Conn. 107, 111 (1982) (emphasis in

original). Expressions of opinion are generally not actionable, defamatory statements




                                               4
under Connecticut law. See Held v. Silver, No. 3:10-CV-00992 CSH, 2013 WL

5658255, at *9 (D. Conn. Oct. 16, 2013) (collecting cases).

       However, the Connecticut Supreme Court, albeit in the context of discussing the

common law defense of fair comment, has recognized that assertions of opinion can be

the basis of a defamation claim if the facts upon which the opinion was based were not

stated or generally known. Goodrich, 188 Conn. at 118. “The reason for this distinction

is as follows: an opinion must be based upon facts; if the facts are neither known nor

stated, then a defamatory opinion implies that there are undisclosed defamatory facts

which justify the opinion.” Id.

       Where a statement appears to be based upon undisclosed facts, it is best

described as an expression of “mixed opinion.” See id. at 118–19 (citing Restatement

(Second) of Torts § 566 (1977) (“The second kind of expression of opinion, or the mixed

type, is one which, while an opinion in form or context, is apparently based on facts

regarding the plaintiff or his conduct that have not been stated by the defendant or

assumed to exist by the parties to the communication.”).

       Thus, the context in which the publication was made is an important factor in

drawing the line between fact and opinion. “The court's task is to determine whether the

words complained of, considered in the context of the entire communication and of the

circumstances in which they were spoken or written, may be reasonably understood as

implying the assertion of undisclosed facts justifying the opinion.” Held, 2013 WL

5658255 at *9.




                                            5
        The descriptions of the allegedly defamatory statements in the Amended

Complaint do not detail the context or circumstance in which the statements were made.

However, taking the allegations in the Complaint as true, and drawing inferences in

Jaggon’s favor, see Graziano, 689 F.3d at 114, the court concludes that the statements

by agents of CHS that Jaggon was a problem employee could plausibly be understood

as referencing unstated facts that were not generally known. A listener could plausibly

understand that unstated facts as to Jaggon’s character or conduct underlay his label as

a “problem employee.” Because the allegations plausibly allege that the statements by

CHS’ agents were mixed statements of opinion, they are sufficient to raise a claim of

defamation under Connecticut law.

        For the same reasons, the court concludes that Stanton’s alleged statement that

Jaggon’s coworkers “should stay away from him” was an actionable statement of mixed

opinion. Taking the allegations in the Amended Complaint as true, and drawing

inferences in favor of Jaggon, the court concludes that a listener could plausibly infer

that Stanton’s opinion—that Jaggon was the type of person from whom his coworkers

should stay clear—was based upon unstated facts. As such, the court concludes, at

least at this pleading stage, that the statement as alleged in the Amended Complaint is

plausibly actionable under Connecticut law.2 The Motion to Dismiss Count Three is

denied.


        2  Whether, after discovery, the record and circumstances suggest otherwise, it would be left to
the jury to decide. See Goodrich, 188 Conn. at 112 n.5 (“Where the court cannot reasonably characterize
the allegedly libelous words as either fact or opinion . . . this becomes an issue of fact for the jury, which
would preclude a directed verdict.”).



                                                      6
       B.      Count Four: Negligent Infliction of Emotional Distress

       In Count Four, Jaggon alleges that CHS is liable for negligent infliction of

emotional distress. Jaggon alleges that CHS engaged in “ongoing and outrageous

conduct” against Jaggon. Am. Compl. ¶ 148. Jaggon alleges that the outrageous

nature of the conduct stems, at least in part, from the fact that similarly situated

employees were “not exposed to the same or similar treatment.” Id. ¶ 149.

       CHS argues that Jaggon fails to state a claim for which relief may be granted

because under Connecticut law, “a claim of negligent infliction of emotional distress in

the employment context only arises if there is unreasonable conduct in the termination

process.” Def.’s Mem. in Supp. at 4. CHS argues that Jaggon’s Amended Complaint

contains “no allegation” that CHS acted unreasonably in the termination process. Id. at

5. The court agrees. Connecticut case law on this point is clear. “[N]egligent infliction

of emotional distress in the employment context arises only where it is ‘based upon

unreasonable conduct of the defendant in the termination process.’” Perodeau v. City of

Hartford, 259 Conn. 729, 750, (2002) (citing Parsons v. United Technologies Corp., 243

Conn. 66, 88 (1997)). Moreover, “[t]he mere termination of employment, even where it

is wrongful, is . . . not, by itself, enough to sustain a claim for negligent infliction of

emotional distress. The mere act of firing an employee, even if wrongfully motivated,

does not transgress the bounds of socially tolerable behavior.” Id.

       Jaggon has not alleged any unreasonable conduct on the part of CHS in the

termination process. Indeed, his only allegations regarding termination are conclusory.

See Am. Compl. ¶¶ 148–49. Therefore, the Motion to Dismiss Count Four is granted.


                                                7
      C.     Count Five: Negligent Infliction of Emotional Distress

      CHS seeks dismissal of Count Five, which appeared in Jaggon’s Amended

Complaint after the certification page. As CHS argues, see Def.’s Mem. in Supp. at 5,

Count Five makes no claim against CHS. Moreover, Count Five names a plaintiff not

party to this suit. See Am. Compl. at 28. CHS argues that Count Five appears to have

been included in error. See Def.’s Mem. in Supp. at 5. Jaggon has not replied to CHS’

argument. See generally Jaggon Opp. Absent objection, and because it appears that

the Count was included in error, Count Five is dismissed.

V.    CONCLUSION

      For the foregoing reasons, the defendants’ Motion to Dismiss (Doc. No. 21) is

GRANTED IN PART. The Motion to Dismiss is DENIED as to Count Three and

GRANTED as to Counts Four and Five.

      SO ORDERED.

      Dated this 28th day of November 2018 at New Haven, Connecticut.



                                        /s/ Janet C. Hall            _
                                        Janet C. Hall
                                        United States District Judge




                                           8
